NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10052

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-00405-CKJ-LAB-1
 v.

JULIO CESAR GARCIA-CASTANEDA,                   MEMORANDUM *
AKA Julio Cesar Garcia-Castaneda, AKA
Julio Garcia-Torres,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Julio Cesar Garcia-Castaneda appeals from the district court’s judgment and

challenges the 40-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Garcia-Castaneda contends that the district court abused its discretion by

rejecting the parties’ plea agreement. We disagree. The district court acted within

its discretion because it thoroughly detailed its individualized reasons for rejecting

the plea agreement, including Garcia-Castaneda’s extensive and violent criminal

history. See United States v. Harris, 679 F.3d 1179, 1182 (9th Cir. 2012).

      Garcia-Castaneda next contends that the district court erred by determining

that his criminal history warranted an upward departure. We review the district

court’s decision to depart from the Guidelines as part of our overall review of the

substantive reasonableness of the sentence. See United States v. Ellis, 641 F.3d

411, 421-22 (9th Cir. 2011). The sentence here is not an abuse of discretion in

light of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances,

including Garcia-Castaneda’s significant criminal and immigration history. See

Gall v. United States, 552 U.S. 38, 51 (2007). Moreover, contrary to Garcia-

Castaneda’s contention, the district court’s findings regarding the seriousness of

his criminal history were not clearly erroneous. See United States v. Graf, 610

F.3d 1148, 1157 (9th Cir. 2010).

      AFFIRMED.

                                          2                                       18-10052